DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/31/2022 has been entered. Claims 1, 3, 5-6, 9, and 12 were amended, claim 21 was canceled, and claim 22 was newly added. Claims 1-18, 20, and22 remain pending in the application. 
Allowable Subject Matter
Claims 1-18, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    375
    633
    media_image1.png
    Greyscale
Regarding claim 1
Regarding claims 2-11: the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons as applied above. 
Regarding claim 12: the claim is amended to include the limitations of allowable claim 6 and intervening claim 5. Claim 6 was indicated to have an allowable subject matter for the following reasons:

    PNG
    media_image2.png
    419
    644
    media_image2.png
    Greyscale

Regarding claims 13-15 and 22: the claims depend directly or indirectly from claim 12; therefore allowed for the same reasons as applied above. 

Regarding claims 16-18 and 20: the claims were allowed in the Final Office Action mailed on 11/29/2021 for the following reasons:

    PNG
    media_image3.png
    537
    638
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665